Title: To George Washington from Major General Steuben, 23 February 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            sir,
            Philadelphia February 23d 1780.
          
          The Delay which must result from collecting the Returns of all the dispersed Corps which you mention in your Letter of the 18th inst. is a difficulty which I apprehended as soon as I Saw the Resolutions of Congress on that Object. Besides that it will be almost impossible to make out those Returns with the necessary Exactness, We shall Certainly lose two months at a Time when we ought not to lose two Days.
          If I might give my Opinion, methinks that if Each State had carried their Regiments of Infantry to a Certain fixed number in adding to Each Company Eight Men as Supernumeraries which would make 72 Men ⅌ Regt but of these supernumeraries, the Artillery, Artificers, & Staff Departments might have been recruited. As it is impossible to make such Calculations very Exact, a margin large Enough is generally left to set down the unforeseen Accidents.
          An Indisposition which has kept me several Days at home & much more the absence of Mr Chancellor Livingston, has prevented me from knowing the Intentions of Congress with regard to the Additional Regiments, the Cavalry & the Indep[e]ndent Corps. If our finances had permitted us, I would have wished that at the same Time the states recruit their own Regiments by draught, those might have been recruited by Enlistment.
          The Number of Men we can have next Campaign in rank & file ought to determine the Quantity of Arms, Ammunition &c. We shall want. But the Uncertainty of the former throws Obscurity over all the rest.
          However, as we are to make general Calculations, I have conceived the number of ten thousand stands of Arms above what we actually have in the Army, to be absolutely indispensable.
          
          I have Visited the manufactories of Arms & the Magazines in this Town where I have found 5200 stands ready & in good Order. The Board of War have also shewn me a return of 2000 at Albany & as many at Carlisle, which are ready likewise, & in Order, So that the number which I thought necessary, will be together against the beginning of April.
          I have found besides in the Magazines 4000 large Muskets without Bayonets & too heavy to serve in a Campaign, but very proper to serve in a fortified place. If Your Excellency thinks proper, I have a mind to cause 2000 to be cleaned & sent to West Point, where they will be much better than in our Magazines.
          I have found besides above 2000 new Cartridge Boxes, which might now be delivered to the Army. I have seen a Letter from Dr Franklin arrived Yesterday in a Vessel from France in which he Says he has delivered to the King in Sept. last the Demand which Congress has made of Arms, Ammunition & Clothing for our Army, tho’ he has as yet no Certainty, yet he appears to make no doubt of the success Thus We may hope to receive Assistance on that side by the first Vessels that shall arrive.
          We can then hope, my dear General that at least We shall neither want Arms nor Ammunition to oppose the firmness of the King of Great Britain who by his last speech seems to be very intent on carrying on the War with spirit & Vigour.
          I wish I might be so happy as to assure you likewise that We shall be also able to pay & provide for our Army. Congress are now endeavouring to settle these matters, God grant they may succeed to their Wishes & mine. Ct d’Estaing’s fleet has suffered another storm on the Coasts of Europe. The Languedoc has been separated from the other Eleven Ships, & thrown on Cape Finisterre, where she was attacked by an English 64 gun ship & a frigate after a bloody Engagement in which the Count was wounded, the Enemy’s Vessels were at last obliged to strike.
          Congress & Your Excellency being now Occupied with Objects of the greatest Importance, I have deferred speaking to You on the Objects which relate to my Departmt in particular. You know, my dear General, that I have hitherto restricted my functions to the Establishing good Order & Uniformity in the service, in the Exercise & Manoeuvres of the Infantry & the formation of Battalions, as much as Circumstances have permitted me.
          
          The Number of my Assistants was determined to Consist of a Colonel ⅌ Division & a Major for Each Brigade. The latter have been So often changed, I know not by whose Direction, that it is not to be Wondered if the returns which are so Essential a part of their Duty, are not made with the necessary Exactness & precision.
          I am informed that the Muster Master’s Department has been annexed to that of the Inspection, without my knowing any thing of the Matter, not the least thing having been insinuated to me Either by Congress or the Board of War. The Augmentation of business will necessarily require an Augmentation of Assistance.
          The Artillery, the Cavalry and the Independent Corps have as yet no Inspectors, & I know not who will be their Muster Master.
          These Corps have not even, as Your Excellency well knows a particular system of Regulations. That of the Cavalry is ready & wants only Your Approbation, & the sanction of Congress. But now it is Very difficult to determine on the formation, not knowing of how many Horses & Men a Regiment of Cavalry is to Consist.
          On one Side I want the necessary Assistance, & on the other a Number of Officers sollicit Earnestly to be employed in my Department, without my knowing what to answer them. Among those is Colo: B. Livingston, who has resigned his Regiment in the New York line—Major Galvan who demanded to be Inspector of the Cavalry—And Majr Mcpherson who wishes to have the same Employment for the Cavalry in the southern Department & who is recommended for this place by the Board of War & several Members of Congress.
          I wait for Your Excellency’s Decision on the subject of that Junction of the two Departments of Muster Master & Inspector General, that I may make the Plans which I shall think necessary for this purpose.
          I Shall do all my Endeavours to obey Your Excellency’s Orders with regard to all the Officers being provided with the Regulations against the beginning of next Campaign.
          The Departure of Mr de la Luzerne for Camp is not as yet determined upon. I shall acquaint Your Excellency at least a Week before hand. I am with the greatest respect sir Your Excellency’s Most obedient & very humble servant
          
            steuben
          
         